*174Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered February 27, 2004, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs’ submissions with respect to their claimed cervical and lumbar spine limitations suffer from the lack of any contemporaneous qualitative evidence of such restriction. Although each plaintiff was examined shortly after the accident and found to have limitations, Dr. Francois’ initial reports fail to quantify any such limitations. Dr. Francois only purports to quantify plaintiffs’ limitations in a reevaluation some 21!% years later, without any explanation for the time gap.
The limitations described by the chiropractors are contained in unsworn and therefore inadmissible reports. In addition, plaintiffs’ own testimony failed to support the conclusion that their injuries caused a significant limitation in their activities where, inter alia, each returned to work within one to three weeks. In the absence of admissible contemporaneous evidence of serious injury, plaintiffs’ proffered conclusions are insufficient (see Toulson v Young Han Pae, 13 AD3d 317 [2004]). Concur—Tom, J.P., Marlow, Sullivan, Nardelli and Williams, JJ.